Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-9, 11-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Momo (US 20160043070 A1) in view of Yano (US 20110180392 A1).
Regarding claim 8, Momo discloses a transistor (Fig. 15) comprising: a conductor (673); an oxide semiconductor (662); and an insulator (653; see annotated figure below; similarly illustrated in Fig. 14) between the conductor and the oxide semiconductor, wherein the oxide semiconductor includes indium, zinc, and cerium ([0237]).
Illustrated below is a marked and annotated figure of Fig. 15 of Momo.

    PNG
    media_image1.png
    409
    509
    media_image1.png
    Greyscale

Momo fails to teach cerium is having a valence of +4.  However, Momo discloses the oxide semiconductor functions as a channel layer in a thin-film transistor ([0212]).
Yano discloses an oxide semiconductor in the same field of endeavor comprising cerium having a valence of +4 ([0047]).  Yano further discloses the oxide semiconductor may function the same as Momo’s oxide semiconductor; as a channel layer in a thin-film transistor (“channel layer” [0014]).  Having Yano’s cerium in Momo’s oxide semiconductor would arrive at the claimed oxide semiconductor.  Yano provides a clear teaching to motivate one to modify the cerium of Momo to have a valence of +4 in that it may increase manufacturing reliability by stabilizing the manufacturing process (“stable” [0048], “uniformity and reproducibility” [0014]).  Therefore, it would have been obvious to have the claimed oxide semiconductor because it would increase manufacturing reliability, thus resulting in lower manufacturing cost.
Regarding claim 9, Momo in view of Yano discloses a transistor (Momo, Fig. 15), wherein cerium is greater than or equal to 0.01 atomic% and less than or equal to 1.0 atomic% of metal atoms included in the oxide semiconductor (Yano, 100-10000ppm [0048]).

Regarding claim 12, Momo in view of Yano discloses a transistor (Momo, Fig. 15), wherein the oxide semiconductor includes an nc-OS (Momo, [0307]).
Regarding independent claim 13, Momo discloses a transistor (Fig. 15) comprising: a conductor (673); an oxide semiconductor (662); and an insulator (653) between the conductor and the oxide semiconductor, wherein the oxide semiconductor includes indium, zinc, gallium, and cerium (“elements may be used in combination” [0237]).
Momo fails to teach cerium is having a valence of +4.  However, Momo discloses the oxide semiconductor functions as a channel layer in a thin-film transistor ([0212]).
Yano discloses an oxide semiconductor in the same field of endeavor comprising cerium having a valence of +4 ([0047]).  Yano further discloses the oxide semiconductor may function the same as Momo’s oxide semiconductor; as a channel layer in a thin-film transistor (“channel layer” [0014]).  Having Yano’s cerium in Momo’s oxide semiconductor would arrive at the claimed oxide semiconductor.  Yano provides a clear teaching to motivate one to modify the cerium of Momo to have a valence of +4 in that it may increase manufacturing reliability by stabilizing the manufacturing process (“stable” [0048], “uniformity and reproducibility” [0014]).  Therefore, it would have been obvious to have the claimed oxide semiconductor because it would increase manufacturing reliability, thus resulting in lower manufacturing cost.
Regarding claim 14, Momo in view of Yano discloses a transistor (Momo, Fig. 15), wherein cerium is greater than or equal to 0.01 atomic% and less than or equal to 1.0 atomic% of metal atoms included in the oxide semiconductor (Yano, 100-10000ppm [0048]).

Regarding claim 17, Momo in view of Yano discloses a transistor (Momo, Fig. 15), wherein the oxide semiconductor includes an nc-OS (Momo, [0307]).
Regarding independent claim 18, Momo discloses a transistor (Fig. 15) comprising a first oxide (662), a second oxide (671b), a third oxide (672b), a first conductor (673), a second conductor (671a), a third conductor (672a), and an insulator (653; see annotated figure above; similarly illustrated in Fig. 14), wherein the first oxide includes a first region (portion of 662 under 673), a second region (portion of 662 under 671), and a third region (portion of 662 under 672), wherein the first region includes a region overlapping with the first conductor with the insulator therebetween, wherein the second region overlaps with the second conductor with the second oxide therebetween, wherein the third region overlaps with the third conductor with the third oxide therebetween, wherein the first oxide has a cerium content (“lower than 75%” [0243]).
Momo fails to expressly teach the second oxide and the third oxide have higher cerium contents than the first oxide.  However, Momo does teach the second and third oxide may be an oxide semiconductor ([0285]).  Momo further teaches an oxide semiconductor may further contain a cerium content ([0244]), and that cerium content may be varied as a result-effective variable for effecting conduction characteristics (“energy gap” [0237]).  Additionally, Momo teaches the desired result of the second and third oxide having resistance higher than the conductors and lower than the first oxide (“conductive films 671a and 672a”, “channel” [0289]).  One of ordinary skill in the art at the time of filing would have recognized that varying the 
Yano discloses a first oxide in the same field of endeavor comprising cerium having a valence of +4 ([0047]).  Yano further discloses the first oxide may function the same as Momo’s first oxide; as a channel layer in a thin-film transistor (“channel layer” [0014]).  Having Yano’s cerium in Momo’s oxide semiconductor would arrive at the claimed first oxide.  Yano provides a clear teaching to motivate one to modify the cerium of Momo to have a valence of +4 in that it may increase manufacturing reliability by stabilizing the manufacturing process (“stable” [0048], “uniformity and reproducibility” [0014]).  Therefore, it would have been obvious to have the claimed first oxide because it would increase manufacturing reliability, thus resulting in lower manufacturing cost.
Regarding claim 19, Momo in view of Yano discloses a transistor (Momo, Fig. 15), wherein the first oxide includes a c-axis aligned crystalline oxide (Momo, [0294]).
Regarding claim 20, Momo in view of Yano discloses a transistor (Momo, Fig. 15), wherein the first oxide includes an nc-OS (Momo, [0307]).
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive.

Applicant argues (page 7) that Momo alone and Momo in view of Itagaki do not teach, suggest, or render obvious at least, for example, the feature of “the oxide semiconductor includes indium, zinc, and cerium” and “cerium is having a valence of +4” recited in claims 8.  Applicant makes similar arguments for claims 13 and 18.
Examiner’s reply:
Applicant’s arguments with respect to claim(s) 8, 13, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVA Y MONTALVO/Supervisory Patent Examiner, Art Unit 2817                                                                                                                                                                                                        

/WILLIAM H ANDERSON/            Examiner, Art Unit 2817